Citation Nr: 9909319	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-49 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.  

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a June 1996 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which granted service connection for internal 
derangement of the right knee, evaluated as 10 percent.  The 
RO sent the veteran a letter to this effect in July 1996, 
along with a copy of the rating decision and of his appellate 
rights.  In September 1996, the veteran filed a notice of 
disagreement (NOD), which specifically challenged the 
assignment of the 10 percent rating for his service-connected 
internal derangement of the right knee.  The RO furnished a 
Statement of the Case (SOC) in October 1996.  The RO received 
the veteran's Substantive Appeal (VA Form 9) in November 
1996.

Additionally, the Board notes that while the RO granted 
service connection for scars of the right knee, assigned as 
non-compensable, in the June 1996 rating action, and while 
the original rating award for the right knee scars was also 
addressed in the October 1996 SOC, this issue was not 
specifically identified in the September 1996 NOD, or in the 
November 1996 Substantive Appeal.  See 38 C.F.R. §§ 20.201, 
20.202 (1998); Ledford v. West, 136 F.3d 776, 779-80 (Fed. 
Cir. 1998) (an NOD must indicate disagreement with a specific 
determination); cf. Buckley v. West, 12 Vet. App. 76, 83-84 
(1998) (explaining the jurisdictional significance of an NOD 
that specifically identifies an issue, and of one that is 
vague or general, for purposes of initiating an appeal).  
However, the issue was addressed in a statement from the 
veteran's representative (VA Form 646), dated in December 
1996.  The Board will liberally construe the December 1996 
statement as a timely filed NOD with respect the non-
compensable rating that has been assigned for the service-
connected scars of the right knee.  That notwithstanding, the 
Board notes that the information of record does not reflect 
any subsequent submission by the veteran or his 
representative that can be construed as a timely filed 
Substantive Appeal with respect to the non-compensable rating 
assigned for the right knee scars.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(1998); Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting 
the requirement of a Substantive Appeal).  Accordingly, the 
issue of entitlement to a compensable evaluation for scars of 
the right knee is not on appeal to the Board.  See Fenderson 
v. West, __ Vet. App. __ (1999), No. 96-497 slip op. at 15 
(U.S. Vet. App. Jan. 20, 1999).

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Appeals changed its name to the United 
States Court of Appeals for Veteran Claims (hereinafter "the 
Court).


FINDING OF FACT

The veteran's service-connected internal derangement of the 
right knee is manifested by pain, some crepitation, and range 
of motion from zero to 130 degrees, and is productive of no 
more than slight impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5257 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran injured his right knee while playing basketball 
in April 1989.  The day after the injury, there was swelling 
and pain, and he was unable to walk.  A consultation shortly 
thereafter indicated that bloody effusion had been removed.  
He underwent operative procedures on the knee.  Further 
treatment was required in October 1990 when he was unable to 
run.  The assessment was possible medial collateral ligament 
strain.  Further treatment was required in January 1991 for 
unresolved medial collateral ligament strain.  

A physician's report completed in June 1995 in conjunction 
with a workman's compensation claim indicated that the 
veteran had a contusion on the right knee, which was 
clinically resolved.  

In February 1996, the veteran filed an original claim 
seeking, among other things, service connection for residuals 
of a right knee injury.  The veteran was examined for 
compensation purposes by the VA in May 1996, at which time he 
reported the injury in service, with subsequent surgery.  
Since that time, he has stopped having popping, but did have 
aching pain when there is inclement weather or when the right 
knee became fatigued.  He had never been under any particular 
care.  On examination, the ligaments of the knee were intact.  
Circumference of the thighs, knees and calves were equal.  
Patellar entrapment was slightly positive on the right.  
There was minimal crepitation on motion of the patella on the 
intercondylar notch of the femur on the right.  The veteran 
was seen to be hypermobile with loose ligaments throughout 
his body.  X-ray films of the right knee showed normal bones 
and joints.  The was a metal wire fragment in the soft tissue 
by the fibula.  This appeared to be simply out in one of the 
peroneal muscles, and there was no point of entry of this 
foreign body.  The diagnoses were postoperative removal of 
loose bodies of the right knee; and foreign body, proximal 
right calf.  The veteran was advised to take aspirin and 
lineaments for the knee pain.  

By a rating decision dated in June 1996, the veteran was 
granted service connection for internal derangement of the 
right knee, and was assigned a 10 percent rating.  The 
effective date assigned for this rating was February 29, 
1996.

In an addendum dated in January 1997, the examiner concluded 
that the metal wire fragment was simply an incidental 
finding.  It bore no relationship to the service connected 
injury.  The veteran could not remember ever having a wire 
fragment enter into his leg.  There is also no evidence that 
a wire fragment would be left behind during arthroscopic 
surgery to the right knee.  

Of record is a report of outpatient treatment afforded the 
veteran by the VA in November 1996.  He reported tingling 
since the injury in service.  On examination, there was no 
subluxation or pain.  There was no atrophy, and he retained 
good range of motion.  

The VA again examined the veteran in July 1998.  He indicated 
that the knee became much better after he had the procedures 
in service.  Currently, he had some aching in the anterior 
portion of the knee in cold weather, as well as discomfort 
there when he did a deep knee bend.  He also reported 
difficulty sitting for long periods of time.  On examination, 
range of motion was from 0 to 130 degrees.  McMurray's, 
Lachman, anterior drawer, posterior drawer and pivot testing 
were negative.  There was some crepitation in the 
patellofemoral joint.  No effusion could be appreciated, and 
his patella was nontender to palpation and stable to 
manipulation.  He had well healed portal marks on 
examination.  There was a small area of decreased sensation 
and weird feeling over the lateral aspect of the proximal 
calf, about six to eight centimeters distal to the knee joint 
itself.  He denied any previous injury to this area.  On X-
ray examination, there were no fractures or dislocations.  
Joint spaces were well maintained.  There was a wire like 
structure on the lateral calf, and the veteran did not know 
from where this wire came.  The examiner concluded that the 
veteran had chondromalacia patella, status post meniscal 
resection arthroscopically.  As far as the meniscus was 
concerned, the veteran seemed to be doing well, without any 
symptoms that could be appreciated.  He did have some mild 
symptoms associated with the chondromalacia patella, 
depending on his activity level.  


Analysis

The veteran's claim for an evaluation in excess of 10 percent 
for internal derangement of the right knee is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability evaluations are determined by the application of a 
schedule of rating which is based, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Generally, the degrees of disability, as specified in 
the diagnostic codes, are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (1998).  Moreover, 
when there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

In this case, the veteran's service-connected internal 
derangement of the right knee is currently evaluated under 
38 C.F.R. § 4.71a, DC 5257.  Under this regulatory provision, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. § 4.71a.

Under DC 5010, arthritis due to trauma, substantiated by x-
ray findings, will be rated as degenerative arthritis.  
Pursuant to DC 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When however, the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.

A 10 percent evaluation is warranted for removal of 
symptomatic semilunar cartilage (DC 5259), for limitation of 
leg flexion to 45 degrees (DC 5260), for limitation of leg 
extension to 10 degrees (DC 5261), for malunion of the tibia 
and fibula with slight knee or ankle disability (DC 5262), 
and for genu recurvatum (DC 5263).

It is also "[t]he intent of the schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, due to a 
healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59 (1998).

Initially, the Board observes that the medical evidence of 
record does not show that the veteran has arthritis of the 
right knee, and therefore DCs 5003 and 5010 are not for 
application.  Cf. VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC. 9-98 (Aug. 14, 1998).  Similarly, the veteran 
does not present with removal of symptomatic semilunar 
cartilage (DC 5259), limitation of leg flexion to 45 degrees 
(DC 5260), limitation of leg extension to 10 degrees (DC 
5261), malunion of the tibia and fibula with slight knee or 
ankle disability (DC 5262), or genu recurvatum (DC 5263) to 
warrant a 10 percent rating pursuant to any of these 
criteria.

Thus, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20, 4.27 (1998); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  In this case, the 
veteran's internal derangement of the right knee is 
appropriately classified, as other impairment of the knee, 
under DC 5257.

Next, the Board observes that the service medical records 
reflect that the veteran was evaluated on several occasions 
following his right knee surgery, and by the VA in 1996 to 
1998.  Based on the evidence of record to include the 
repeated evaluations in service and the post service VA 
examinations, which indicate some limitation of right knee 
motion based on 38 C.F.R. § 4.71, Plate II (1998) (showing 
normal knee flexion and extension as extending from 0 to 140 
degrees), as well as symptoms of pain, and some crepitation 
of right knee, the Board determines that there is a 
reasonable basis for the assignment of a minimum 10 percent 
evaluation for the right knee.  See 38 C.F.R. § 4.59.

Accordingly, resolving all reasonable doubt as to this matter 
in the veteran's favor, the Board concludes that the 
veteran's internal derangement of the right knee more closely 
defines the criteria for a finding of slight impairment, 
which warrants a 10 percent rating under DC 5257.  See 
38 C.F.R. § 4.7; see generally DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); 38 C.F.R. §§  4.40, 4.45.  But see Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (explaining that "DC 5257 is 
not predicated on loss of range of motion, and §§ 4.40 and 
4.45, with respect to pain, do not apply").  However, since 
the symptomatology associated with the internal derangement 
of the right knee is not shown by the evidence of record to 
be consistent with a finding of moderate impairment of the 
right knee, to warrant a 20 percent rating under DC 5257, the 
Board finds that the veteran does not meet the criteria for a 
rating in excess of 10 percent for the right knee.

Moreover, pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an 
extra-schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  Clearly, due 
to the nature and severity of the veteran's internal 
derangement of the right knee, interference with the 
veteran's employment status is foreseeable.  However, the 
Board finds that the record does not reflect frequent periods 
of hospitalization because of the service-connected 
disability at issue, nor interference with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
veteran's internal derangement of the right knee (which has 
been rated at 10 percent disabling) is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, the 
Board finds that the criteria for submission for an 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.   


ORDER

An evaluation in excess of 10 percent for internal 
derangement of the right knee is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

- 3 -


- 1 -


